Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/165,243 filed on 02/02/2021.
Claims 1 – 9 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
Claim limitation “detection unit, generation unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “unit” coupled with functional language “configure to…”; without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  The above "Unit" terms coupled with their respective functional language do not infer any significant structures or mechanisms used to perform the cited functional language, and therefore are not recognized as structures.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 – 3 and 9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph: 0065, The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)TM), a flash memory device, a memory card, and the like. And see para: 0024; The detection unit 1102 is formed from a rotary encoder, a photointerrupter, an angular velocity sensor, and the like, and is configured to output information about the pan, tilt, and rotation angles of the camera 1100 to the processing unit 1400).  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4 - 5 and 7 - 9  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4 – 5, and 7- 9:  recite the limitation “positional relationship”. This is unclear and broad because by saying “having positional relationship” is relative term and doesn’t define which technical feature or how it is related to the image capturing units as recited in the independent claims.  It is not defined how positional relationship will be calculated in the claim, "wherein the generation unit sets a positional relationship in the video data between at least two videos obtained by at least two image capturing units out of the image capturing units to comcide with a positional relationship between the at least two image capturing units"

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 5, 7 – 9  are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2019/0082105 A1) in view of  Belsarkar et al. (US 2010/0194882 A1).

Regarding claim 1, Yamamoto discloses: “an image capturing apparatus [see abstract: An image captured by a camera] comprising: 
a detection unit configured to detect positions of the respective image capturing units [see para: 0026; The position processing unit 306 identifies an imaging position of each of the PTZ camera unit 101 and the fixed camera units 102. From the PTZ camera unit 101, the position processing unit 306 identifies an imaging position resulting from execution of the PTZ control]; and 
a generation unit configured to generate video data in which videos obtained by the image capturing units are laid out based on a detection result of the detection unit [see para: 0002; it is possible to distribute a video image obtained by imaging a specific range by using the PTZ camera, while distributing a video image captured by the omnidirectional camera. In this case, the apparatus distributes a plurality of video images obtained by the respective cameras to a network while switching the video images in a fixed sequence. And see para: 0019; A plurality of images captured by the respective fixed camera units 102 are synthesized, and one omnidirectional image (a panoramic image) is thereby generated and displayed], 
wherein the generation unit sets a positional relationship in the video data between at least two videos obtained by at least two image capturing units out of the image capturing units to coincide with a positional relationship between the at least two image capturing units [see para: 0035; Next, in step S605, for the fixed camera units 102 each having the imaging range not overlapping the specified region, the distribution order decision unit 307 decides positions in the distribution order, based on a positional relationship with the specified region. These positions follow the positions in the distribution order decided for the fixed camera units 102 each having the imaging range overlapping the specified region. And see para: 0037].
Yamamoto does not explicitly disclose: “a plurality of movable image capturing units”.
However, Belsarkar teaches: “a plurality of movable image capturing units [see para: 0010; FIG. 1 shows an example embedded movable camera system]; 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yamamoto to add the teachings of Belsarkar as above, in order to provide plurality of movable image capturing units or cameras [Belsarkar see para: 0010].

Regarding claim 2, Yamamoto and Belsarkar disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Yamamoto discloses: “wherein the image capturing units are configured to change positions by controlling pan, tilt, and rotation angles of the respective image capturing units [see para: 0018; In other words, the PTZ camera unit 101 can change an imaging range. The PTZ camera unit 101 controls the zoom lens and a drive motor, according to a control instruction received from the user apparatus 110], and 
the detection unit detects the positions of the respective image capturing units by obtaining the pan, tilt, and rotation angles of the respective image capturing units [see para: 0027; FIG. 4 is a diagram illustrating a display screen example displayed at the display unit 112 of the user apparatus 110. A display screen 400 includes five regions for displaying captured images. The four consecutive regions 401 to 404 consecutively display a plurality of images captured by the respective fixed camera units 102. Here, for convenience of description, the four fixed camera units 102 in FIG. 1 will be referred to as a fixed camera unit A, a fixed camera unit B, a fixed camera unit C, and a fixed camera unit D. The four regions 401 to 404 display images captured by the fixed camera units A to D, respectively. The four captured images are placed in the consecutive regions 401 to 404, and a continuous image (an omnidirectional image) as a whole is thereby formed].

Regarding claim 3, Yamamoto and Belsarkar disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Yamamoto discloses: “further comprising a distribution unit configured to distribute via a network the video data generated by the generation unit [see para: 0032; Next, in step S504, in a case where the distribution is decided in step S503, the communication processing unit 304 controls the switching unit 103 to distribute the images captured by the PTZ camera unit 101 and the fixed camera units 102 sequentially in the decided distribution order. Accordingly, the switching unit 103 distributes the captured images in the distribution order. In a case where the distribution order is not decided, the communication processing unit 304 performs control to distribute the captured images sequentially in the default distribution order. Accordingly, the communication unit 104 sequentially distributes the captured images to the user apparatus 110 serving as an external apparatus].

Regarding claim 4, Yamamoto and Belsarkar disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Yamamoto does not explicitly disclose: “wherein if positions of the at least two image capturing units satisfy a predetermined positional relationship, the generation unit sets a positional relationship of the at least two videos in the video data”.
However, Belsarkar teaches: “wherein if positions of the at least two image capturing units satisfy a predetermined positional relationship, the generation unit sets a positional relationship of the at least two videos in the video data [see abstract: Further, within the video device, the acquired video data is processed using a processing algorithm that is configured according to a predetermined profile associated with the one of the plurality of positions].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yamamoto to add the teachings of Belsarkar as above, in order to compare if positions of the at least two image capturing units satisfy a predetermined positional relationship, the generation unit sets a positional relationship of the at least two videos in the video data [Belsarkar see abstract].

Regarding claim 5, Yamamoto and Belsarkar disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
	Yamamoto does not explicitly disclose: “wherein the predetermined positional relationship is a positional relationship in which the positions of the at least two image capturing units fall within a predetermined angle range”.
However, Belsarkar teaches: “wherein the predetermined positional relationship is a positional relationship in which the positions of the at least two image capturing units fall within a predetermined angle range [see para: 0003; The sensitivity, or threshold determined amount of change between images to determine that motion has occurred, typically can be selected for individual locations within a scene. As a nonlimiting example, one or more locations within a scene can be selected (e.g., marked as a sensitive area) to detect motion. This is useful to mask out areas within a scene having inherent motion (as just one example, trees)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yamamoto to add the teachings of Belsarkar as above, in order to compare with predetermined positional relationship is a positional relationship in which the positions of the at least two image capturing units fall within a predetermined angle range [Belsarkar see para: 0003].

Regarding claim 7 – 9, claim 7 – 9 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Allowable Subject Matter
Claims 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

McCormack (US 2007/0115355 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486